Case 3:21-cv-02013-D Document 1 Filed 08/25/21                   Page 1 of 10 PageID 1


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ZACHARY PERKINS                                  §
                                                 §   CIVIL ACTION NO.
Plaintiff                                        §
                                                 §
VS.                                              §
                                                 §
AFWS PROPERTIES LLC                              §
                                                 §
Defendant                                        §

                                       COMPLAINT

TO THE U.S. DISTRICT JUDGE:

        COMES NOW, Plaintiff ZACHARY PERKINS and brings this cause of action

against AFWS PROPERTIES LLC, (“AFWS PROPERTIES” or “Defendant”). AFWS

PROPERTIES LLC, owns, controls, manages, and rents the real estate, property, and

improvements in Dallas, Texas where a business named MKO TIRES operates. Mr.

PERKINS respectfully shows that the Defendant’s real estate, property, and

improvements at the location are not accessible to individuals with mobility impairments

and disabilities, in violation of federal law.



                                          I. CLAIM

        1.      Mr. PERKINS, a person with a physical disability and mobility

impairments, brings this action for declaratory and injunctive relief, attorneys’ fees, costs,

and litigation expenses against Defendant for violations of Title III of the Americans with

Disabilities Act, 42 U.S.C. §§12181, et seq. (“ADA”), and its attendant regulations, the

Americans with Disabilities Act Accessibility Guidelines (“ADAAG”).

        2.      Defendant refused to provide Mr. PERKINS and others similarly situated


                                                                                            1
 Case 3:21-cv-02013-D Document 1 Filed 08/25/21                  Page 2 of 10 PageID 2


with sufficient ADA-compliant parking in the parking lot that serves MKO TIRES. At

the Dallas location, there is no ADA-Compliant Van Accessible space on the shortest

access route to the main entrance. There is no disabled parking.

           Based on these facts, DEFENDANT has denied Mr. PERKINS the ability to

enjoy the goods, services, facilities, privileges, advantages, and accommodations at MKO

TIRES.



                              JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331 and §1343(a)(3) & (a)(4) for violations of the Americans with Disabilities

Act of 1990, 42 U.S.C. §12101, et seq.

        4.       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as the

events complained of occurred in Dallas, Texas where the MKO TIRES business is

located.



                                          PARTIES

        5.       Plaintiff ZACHARY PERKINS is an Honorably-discharged, U.S. Army

veteran that completed several combat tours. As a result of his service, Mr. Perkins has

mobility impairments and traumatic brain injury (TBI). Mr. PERKINS has a disability

and mobility impairments, as established by the Federal government and the Veteran’s

Administration. Mr. Perkins has a disabled placard on his vehicle from the State of

Texas. Mr. PERKINS has significant mobility impairments and uses assistive devices for

mobility. He is a “qualified individual with a disability” within the meaning of ADA

Title III.


                                                                                              2
Case 3:21-cv-02013-D Document 1 Filed 08/25/21                  Page 3 of 10 PageID 3


       6.      Defendant AFWS PROPERTIES LLC, owns, manages, controls, and

leases the improvements and building where the MKO TIRES is situated. The address of

MKO TIRES is 11415 Harry Hines Blvd, Dallas, TX 75229. The business is a place of

public accommodation, operated by a private entity, whose operations affect commerce

within the meaning of Title III of the ADA.

       7.      Defendant AFWS PROPERTIES LLC, is the owner of the property.

Defendant is a domestic corporation whose headquarters is 11425 Harry Hines Blvd,

Dallas, TX 75229. Defendant can be served process via service to its Registered Agent:

Jenny Tran at 11250 Harry Hines Blvd, #101, Dallas, TX 75229.



                                        II. FACTS

       8.      MKO TIRES is a business establishment and place of public

accommodation in Dallas, Texas. MKO TIRES is situated on real estate, property, and

improvements owned, controlled, managed, and leased out by AFWS PROPERTIES

LLC.

       9.      MKO TIRES is not accessible to disabled individuals because it has zero

ADA-Compliant Van Accessible parking spaces near the main office entrance. At the

Dallas location, there is no ADA-Compliant Van Accessible space (96” space with 96”

side access aisle) on the shortest access route to the main office. There is no disabled

parking.

       10.     Pictures taken at the location prove this:




                                                                                           3
Case 3:21-cv-02013-D Document 1 Filed 08/25/21            Page 4 of 10 PageID 4




MKO TIRES business in Dallas TX. There is no ADA-Compliant Van Accessible
space (96” wide with 96” side access aisle) on the shortest route to the main
entrance. No disabled parking at this location.




MKO TIRES business in Dallas TX. There is no ADA-Compliant Van Accessible
space (96” wide with 96” side access aisle) on the shortest route to the main
entrance. No disabled parking at this location.


                                                                                4
Case 3:21-cv-02013-D Document 1 Filed 08/25/21                 Page 5 of 10 PageID 5




MKO TIRES business in Dallas TX. There is no ADA-Compliant Van Accessible
space (96” wide with 96” side access aisle) on the shortest route to the main entrance.
No disabled parking at this location.




MKO TIRES business in Dallas TX. There is no ADA-Compliant Van Accessible
space (96” wide with 96” side access aisle) on the shortest route to the main
entrance. No disabled parking at this location.


                                                                                          5
Case 3:21-cv-02013-D Document 1 Filed 08/25/21                   Page 6 of 10 PageID 6


       11.     The Plaintiff went to MKO TIRES property in August of 2021.

       12.     In encountering and dealing with the lack of an accessible facility, the

Plaintiff experienced difficulty and discomfort. These violations denied Plaintiff the full

and equal access to facilities, privileges and accommodations offered by the Defendant.

Plaintiff intends to return to MKO TIRES. By not having an ADA-compliant parking

area, the Plaintiff’s life is negatively affected because he is not able to safely remove his

mobility assistance devices without fear of being struck by a vehicle. This causes the

Plaintiff depression, discomfort, and emotional stress and the Plaintiff is prevented from

resuming a normal lifestyle and enjoying access to businesses in his area.

       13.     Additionally, on information and belief, the Plaintiff alleges that the

failure to remove the barrier was intentional because: (1) this particular barrier is intuitive

and obvious; (2) the Defendant exercised control and dominion over the conditions at this

location and, therefore, the lack of accessible facilities was not an “accident” because

Defendant intended this configuration; (3) Defendant has the means and ability to make

the change; and (4) the changes to bring the property into compliance are “readily

achievable.”

       14.     The Defendant’s Dallas location does not have the required number of

ADA parking spaces. With 1-25 parking spaces, Defendant must have one ADA-

compliant Van Accessible space (96” Wide with 96” Side Access Aisle) with a sign. This

space must be located on the shortest accessible route to the main entrance of the

business. See pictures above, and Exhibit 1.

       15.     At the Dallas location, there is no ADA-Compliant Van Accessible space

on the shortest access route to the main entrance. There is no disabled parking.

       16.     The Americans with Disabilities Act (ADA), 42 U.S.C. §12101, has been


                                                                                                6
Case 3:21-cv-02013-D Document 1 Filed 08/25/21                   Page 7 of 10 PageID 7


federal law for 30 years.



          III. CAUSE OF ACTION - VIOLATION OF THE AMERICANS
               WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12101


        17.     Plaintiff repleads and incorporates by reference, as if fully set forth again

herein, the allegations contained in all prior paragraphs of this complaint.

        18.     Under the ADA, it is an act of discrimination to fail to ensure that the

privileges, advantages, accommodations, facilities, goods and services of any place of

public accommodation is offered on a full and equal basis by anyone who owns, leases,

or operates a place of public accommodation. See 42 U.S.C. § 12182(a). Discrimination

is defined, inter alia, as follows:

                a.      A failure to make reasonable modifications in policies practices, or

        procedures, when such modifications are necessary to afford goods, services,

        facilities, privileges, advantages, or accommodations to individuals with

        disabilities, unless the accommodation would work a fundamental alteration of

        those services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).

                b.      A failure to remove architectural barriers where such removal is

        readily achievable. 42 U.S.C. § 12182(b)(2) (A)(iv). Barriers are defined by

        reference to the ADAAG, found at 28 C.F.R., Part 36, Appendix “D.”

                c.      A failure to make alterations in such a manner that, to the

        maximum extent feasible, the altered portions of the facility are readily accessible

        to and usable by individuals with disabilities, including individuals who use

        wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to




                                                                                                7
Case 3:21-cv-02013-D Document 1 Filed 08/25/21                  Page 8 of 10 PageID 8


       the altered area and the bathrooms, telephones, and drinking fountains serving the

       altered area, are readily accessible to and usable by individuals with disabilities.

       42 U.S.C. § 12183(a)(2).

       19.    Pursuant to 28 C.F.R., Part 36, Appendix D (herein after “1991

Standards”), section 4.1.2, and 36 C.F.R., Part 1191, Appendix B (herein after “2010

Standards”), section 208.2, if a business provides between 1 and 25 parking spaces,

Defendant must have at least one ADA-compliant Van Accessible space (96” Wide with

96” Side Access Aisle) near the business entrance. See Exhibit 1.

       20.     Here, the Defendant did not provide a sufficient number of ADA-

compliant parking spaces in its parking lot, although doing so is easily and readily done,

and therefore violated the ADA. At the Dallas location, there is no ADA-Compliant Van

Accessible space on the shortest access route to the main entrance. There is no disabled

parking.



                                  IV. RELIEF REQUESTED

Injunctive Relief

       21.     Mr. PERKINS will continue to experience unlawful discrimination as a

result of Defendant’s refusal to comply with the ADA. Injunctive relief is necessary so he

and all individuals with disabilities can access the Defendant’s property equally, as

required by law, and to compel Defendant to repave and restripe the parking lot to

comply with the ADA. Injunctive relief is also necessary to compel Defendant to keep

the property in compliance with federal law.



Declaratory Relief


                                                                                              8
Case 3:21-cv-02013-D Document 1 Filed 08/25/21                   Page 9 of 10 PageID 9


        22.    Mr. PERKINS is entitled to declaratory judgment concerning Defendant’s

violations of law, specifying the rights of individuals with disabilities to access the goods

and services at the Defendant’s location.

        23.    The facts are undisputed and Defendant’s non-compliance with the ADA

has been proven through on-site photographs. Plaintiff proves a prima facie case of ADA

violations by the Defendant.

Attorneys’ Fees and Costs

        24.    Plaintiff is entitled to reasonable attorneys’ fees, litigation costs, and court

costs, pursuant to 42 U.S.C. §12205.



                               V. PRAYER FOR RELIEF

        THEREFORE, Mr. PERKINS respectfully requests this Court award the

following relief:

        A.     A permanent injunction, compelling Defendant to comply with the

Americans with Disabilities Act; and enjoining Defendant from violating the ADA and

from discriminating against Mr. PERKINS and those similarly-situated, in violation of

the law;

        B.     A declaratory judgment that Defendant’s actions are a violation of the

ADA;

        C.     Find that Mr. PERKINS is the prevailing party in this action, and order

Defendant liable for Plaintiff’s attorneys’ fees, costs, and litigation expenses; and,

        D.     Grant such other and additional relief to which Plaintiff may be entitled in

this action.

    DATED: August 21, 2021                     Respectfully,


                                                                                              9
Case 3:21-cv-02013-D Document 1 Filed 08/25/21    Page 10 of 10 PageID 10



                             By:   /s/ R. Bruce Tharpe
                                   R. Bruce Tharpe

                                   LAW OFFICE OF
                                   R. BRUCE THARPE, PLLC
                                   PO Box 101
                                   Olmito, TX 78575
                                   (956) 255-5111 (Tel)
                                   Email: rbtharpe@aol.com
                                   Questions@BruceTharpeLaw.com

                                   ATTORNEY OF RECORD FOR
                                   PLAINTIFF ZACHARY PERKINS




                                                                      10
